Citation Nr: 1454899	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on August 6, 2011.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to February 1987.  The appellant is the revenue collector for the private medical facility that rendered the Veteran's emergent care.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in December 2011 by the Department of Veterans Affairs (VA) Medical Center in Battle Creek, Michigan.


FINDING OF FACT

The unauthorized medical expenses were not rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private hospital on August 6, 2011 have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to VA's duties to notify and assist, as codified in the Veterans Claims Assistance Act of 2000 (VCAA), this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 or 1728; thus, the provisions of the VCAA are not applicable.

The appellant contends that VA should reimburse their client, the private hospital (Sparrow Hospital) that rendered emergent services on August 6, 2011, because the services were rendered in what the Veteran perceived to be a medical emergency and treatment at a VA facility was not feasible.

Reimbursement or payment was denied under the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177, referred to as the "Millennium Bill Act." The Millennium Bill Act provides payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities.  The statute is codified at U.S.C.A. § 1725 (West 2014) and regulations regarding its implementation appear at 38 C.F.R. §§ 17.1000-1008 (2014).  The provisions of 38 C.F.R. § 17.1002 have been revised, effective May 21, 2012.

Payment or reimbursement under 38 U.S.C. 1725 for emergency services may be made only if all of the following conditions are met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.

The record reflects that on August 6, 2011, at 6:52 p.m., the Veteran received emergent care for a diffuse painful and itchy rash that he reported had abruptly manifested at approximately 3:30 a.m. that morning and had persisted throughout the day.  On examination, the Veteran evidenced a generalized erythematous, urticarial, ulcerative, excoriated, confluent skin rash.  After his vital signs were reviewed and deemed normal, the Veteran was prescribed medication and discharged.  

The appellant asserts that due to the abrupt onset of a generalized painful and itchy rash in the early morning hours, the Veteran reasonably assumed that emergent treatment was required and accordingly sought treatment at the private hospital that the appellant represents.  While the Board would be persuaded by this argument if the Veteran had sought treatment soon after the onset of his skin rash, more than 15 hours that elapsed before treatment was rendered, and this delay belies a finding that the Veteran was seeking treatment emergently.  Moreover, in this approximate 15 hour delay between onset and treatment, the Veteran could have presumably either sought locally available VA treatment or "emergent" services, reportedly located one hour away.  In sum, the Veteran's delay in seeking treatment contradicts finding that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 C.F.R. § 17.1002(b).  Therefore, because at least one of the elements is not met, payment or reimbursement of unauthorized medical expenses incurred at a private hospital on August 6, 2011, is not warranted. 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private hospital on August 6, 2011, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


